



EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective the 1st day of January,
2011 by and between DIRECT INSITE CORP., a Delaware corporation (hereinafter the
"Company"), and James A. Cannavino, an individual residing at #1 Lovango Cay,
USVI  (mailing address 6501 Red Hook Plaza, Suite 201-PMB, Red Hook, St. Thomas,
USVI 00802) (hereinafter referred to as "Cannavino").


W I T N E S S E T H:


WHEREAS, the Company desires to enter into this Agreement with Cannavino; and


WHEREAS, Cannavino desires to enter into this Agreement with the Company;


NOW, THEREFORE, it is agreed as follows:


1.           Prior Agreements Superseded.   This Agreement supersedes any
services, consulting or other agreements, oral or written, entered into between
Cannavino and the Company prior to the date of this Agreement except for stock
options and restricted stock or other equity-based awards previously granted to
Cannavino, which stock options and awards shall continue in full force and
effect, under the terms and conditions effective when they were issued.


2.           Services.  The Company hereby agrees to employ Cannavino and
Cannavino hereby agrees to continue serving as Chief Executive Officer of the
Company and Chairman of the Board of Directors of the Company (the “Board”),
with commensurate responsibilities.  Cannavino shall serve in similar capacities
of such of the subsidiary corporations of the Company as may be selected by the
Board without additional compensation.  Cannavino shall perform his services to
the Company and its subsidiaries principally from his home offices, and his
responsibilities, though requiring some travel, shall not require regular
attendance at any Company office.  Notwithstanding the foregoing, it is
understood that the duties of Cannavino during the performance of services shall
not be inconsistent with his position and title as Chief Executive Officer and
Chairman of the Board of the Company.  Any change in responsibilities would be
negotiated and provided in a mutually agreed contract or contract revision.


3.           Term.  Subject to earlier termination on the terms and conditions
hereinafter provided, the term of this Agreement shall cover the period January
1, 2011 through and ending on December 31, 2012.


4.           Compensation.  For all services rendered by Cannavino under this
Agreement, compensation shall be paid to Cannavino as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
(a)            Cannavino shall receive $25,833 per month ($310,000 per year) as
base salary, which shall be reviewed by the Company each year, and shall be
subject to such increases (but not decreases) as the Company may determine,
taking into consideration, among other things, the Company’s and the Employee’s
performance during the preceding year as well as increases in the cost of living
and other factors (“Base Salary”).  Cannavino shall be eligible to receive an
annual incentive bonus (“Annual Bonus”), with a target bonus equal to 70% of
Base Salary.  80% of the Annual Bonus shall be based on the Company’s attainment
of revenue growth and cash flow from operations as set forth in its annual
commitment plan approved by the Board of Directors that will include a threshold
opportunity of 50% of attainment and a maximum payout of 150% of attainment (see
example in Attachment A).  20% of the Annual Bonus will be based on individual
objectives as determined by the Compensation Committee of the Board.  As used in
this Agreement, “Base Salary” shall refer to the Base Salary as may be increased
from time to time hereunder.  Any Annual Bonus shall be paid not later than the
fifteenth (15th) day of the third (3rd) month after the conclusion of the fiscal
year with respect to which it is earned.


(b)           Equity grants in 2011 and 2012 will be based on an assessment of
performance in early- to mid- 2011 and 2012, respectively.


(c)           Cannavino shall be entitled to fully participate in all benefit
programs available to executive employees of the Company during his employment
with the Company.


5.           Expenses.  (a) Cannavino shall be reimbursed for all out-of-pocket
medical expenses, (not to exceed $30,000 in any year). (b) Cannavino shall be
reimbursed for all other out-of-pocket office expenses reasonably incurred by
him in the performance of his duties hereunder. (c) Additionally Cannavino shall
be reimbursed for his reasonable expenses, including travel, up to $40,000 in
any year, incurred performing his duties with respect to the following not for
profit organizations: the National & International Center for Missing and
Exploited Children and Business Executives for National Security (“BENS”).  Upon
its expiration, the Company will renew, under substantially the same original
terms and conditions, the Airpass issued to Cannavino.   All expenses due
hereunder shall be paid or reimbursed to Cannavino within 30 days after receipt
by the Company of documentation therefor.


6.           Termination of Employment.  Cannavino’s employment with the Company
and this Agreement shall terminate upon the earliest of the following
events:  (i) Cannavino’s termination of employment by the Company without
“cause” (as defined below); (ii) Cannavino’s resignation from employment with
the Company for “good reason” (as defined below); (iii) Cannavino’s death, (iv)
Cannavino’s “disability” (as defined below); (v) Cannavino’s termination of
employment by the Company for “cause”;  (vi) Cannavino’s voluntary resignation
from employment with the Company without “good reason”; or (vii) the non-renewal
of this Agreement upon its termination on December 31, 2012.


7.           Severance Benefits.  Cannavino shall be entitled to the severance
benefits provided for in subsection (c) hereof in the event of his termination
of employment by the Company without “cause” (as defined below) or in the event
of his resignation from employment with the Company for “good reason” (as
defined below).  In such event, Cannavino shall have no duty to mitigate damages
hereunder.  Cannavino and the Company acknowledge that the foregoing provisions
of this paragraph 7 are reasonable and are based upon the facts and
circumstances of the parties at the time of entering into this Agreement, and
with due regard to future expectations.
 
 
2

--------------------------------------------------------------------------------

 
 
(a) For purposes of this Agreement, the term “cause” shall mean:


(i)            Cannavino’s willful and continued refusal to endeavor in good
faith to substantially perform his duties under this Agreement (other than any
such failure resulting from his incapacity due to physical or mental illness)
after demand for substantial performance is delivered to Cannavino by the Board
which specifically identifies the manner in which the Board believes Cannavino
has not substantially performed his duties.


(ii)           Any act of fraud, embezzlement or theft finally determined by a
court of competent jurisdiction to have been committed by Cannavino whether or
not in connection with his duties or in the course of his performance as defined
in this Agreement, which substantially impairs his ability to perform his duties
hereunder.


(iii)           Any willful disclosure by Cannavino of any material confidential
information or trade secrets of the Company or its affiliates.


For purposes of this paragraph, no act or failure to act on Cannavino’s part
shall be considered “willful” unless done, or omitted to be done, by Cannavino
not in good faith and without reasonable belief that his action or omission was
in the best interest of the Company.  Further, any act or failure to act based
upon authority given by the Board or the written advice of counsel to the
Company shall be conclusively deemed to be done or omitted to be done by
Cannavino in “good faith” and in the best interest of the Company and shall not
constitute “cause” for purposes of this paragraph.


Notwithstanding the foregoing, Cannavino shall not be deemed to have been
terminated from employment for “cause” unless and until there shall have been
delivered to him a copy of a written notice of termination of employment from
the Board after the Company has given reasonable written notice to Cannavino
detailing the specific cause events and a period of not less than 30 days
following receipt of such notice to cure such event and if such event is not so
cured, an opportunity for Cannavino with his counsel to be heard before the
members of the Board finding that in the good faith opinion of such members of
the Board that Cannavino was guilty of the conduct set forth in clauses (i),
(ii), (iii) or (iv) of this paragraph and specifying the particulars thereof in
detail.


(b)             For purposes of this Agreement, Cannavino shall have “good
reason” to terminate his employment with the Company for the following
circumstances:
 
 
3

--------------------------------------------------------------------------------

 
 
 
(i)
the Company removes Cannavino from the position of Chairman of the Board or
Chief Executive Officer;
   
(ii)
material diminution in compensation as defined in paragraph 4(a) of this
Agreement;
   
(iii)
material diminution in Cannavino’s authority, duties, or responsibilities;
   
(iv)
material diminution in Cannavino’s budget authority;
   
(v)
material breach of this Agreement by the Company; or
   
(vi)
material change in geographic location at which Cannavino is required
to  perform services.



provided, however, that (i) Cannavino shall provide notice to the Company of the
“good reason” condition within 90 days after the initial existence of the
condition, and (ii) the Company shall be given at least 30 days to cure such
“good reason” condition.


(c)            The severance benefits to be paid to Cannavino in the event of
his termination of employment without “cause “or his resignation from employment
for “good reason” shall consist of:


i) (x) A lump sum cash payment, payable upon Cannavino’s termination of
employment, equal to 2 times his annual Base Salary; and  (y) immediate vesting
of all Company stock options, restricted stock and other outstanding equity
based awards.


ii) All “Accrued Obligations,” comprised of (w) Base Salary through the date of
termination of employment, payable on the first payroll date coincident with or
next following the date of employment termination, (x) any unpaid Annual Bonus
with respect to any fiscal year of the Company completed prior to the date of
termination of employment (except upon an involuntary termination of employment
for “cause” or the existence of “cause” and prior to payment is found following
a voluntary termination of employment), payable on the first payroll date
coincident with or next following the date of employment termination, (y) all
accrued and vested benefits under employee pension (including 401(k)) and
welfare plans in which Cannavino participates, in accordance with applicable
plan terms, and (z) unreimbursed business expenses, including those set forth in
paragraph 5 of this Agreement, incurred through the termination of employment
date, in accordance with the Company’s business expense reimbursement policy.


(d)   Upon the termination of Cannavino’s employment, Cannavino shall be
entitled to purchase, for the depreciated net book value (as of the last day of
the calendar year of termination), all Company-owned office equipment,
furnishings and cars, etc. that were used by Cannavino as of the date of his
employment termination.
 
 
 
4

--------------------------------------------------------------------------------

 

 
(e)  To the extent applicable, it is intended that this Agreement comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and this Agreement shall be interpreted in a manner
consistent with this intent. Notwithstanding anything else contained herein to
the contrary, any payment that constitutes a “deferral of compensation” subject
to Section 409A of the Code required to be made to Cannavino hereunder upon his
termination of employment (including any payment pursuant to this paragraph 7)
shall, if Cannavino is a “specified employee” within the meaning of Section 409A
of the Code at the time of such termination, be made promptly on the earlier of
(i) the six month anniversary of Cannavino’s date of termination of employment,
and (ii) his death, in each case to the extent necessary to avoid imposition on
Cannavino of any tax penalty imposed under Section 409A of the Code.  Amounts
payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A of the Code to the extent provided in the
exceptions in Treasury Regulations §§1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)), other applicable provisions of Treasury Regulations §1.409A-1 through
A-6, and any other applicable exceptions as may be in effect from time to time
under Section 409A of the Code.  Solely for purposes of determining the time and
form of payments due Cannavino under this Agreement (including any payments due
under paragraph 7 of this Agreement or otherwise in connection with his
termination of employment with the Company), Cannavino shall not be deemed to
have incurred a termination of employment unless and until he shall incur a
“separation from service” within the meaning of Section 409A of the Code. To the
extent that the Company and Cannavino determine that any provision of this
Agreement could reasonably be expected to result in Cannavino’s being subject to
the payment of interest or additional tax under Section 409A, the Company and
Cannavino agree, to the extent reasonably possible as determined in good faith,
to amend this Agreement, retroactively, if necessary, in order to avoid the
imposition of any such interest or additional tax under Section 409A of the Code
in a manner that preserves Cannavino’s economic interests prior to such
imposition. All reimbursements and in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code to the extent that such reimbursements or in-kind benefits are subject
to Section 409A of the Code, including, where applicable, the requirements that
(i) any reimbursement is for expenses incurred during Cannavino’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.


8.           Death.    In the event of Cannavino’s termination of employment due
to his death, he or his estate (as the case may be) shall be entitled to (i) the
Accrued Obligations pursuant to paragraph 7 (c)(ii) of this Agreement, and (ii)
the current year Annual Bonus, which will paid on a prorata basis based on
year-end results.  Prorata refers to the number of days served by Mr. Cannavino
up to the employment termination date divided by the number of days in the
year.  In addition, all of Cannavino’s Company stock options, restricted stock,
and other outstanding equity based awards shall immediately vest upon
Cannavino’s employment termination by reason of death.  Any prorated Annual
Bonus shall be paid at such time as the bonus would have been paid hereunder had
Cannavino’s employment continued through the Annual Bonus payment date.
 
 
5

--------------------------------------------------------------------------------

 
 
9.           Disability.  In the event of Cannavino’s termination of employment
due to his “disability” (as defined below), he shall be entitled to (i) the
Accrued Obligations pursuant to paragraph 7 (c)(ii) of this Agreement, and (ii)
the current year Annual Bonus, which will paid on a prorata basis based on
year-end results.  Prorata refers to the number of days served by Mr. Cannavino
up to the employment termination date divided by the number of days in the
year.  In addition, all of Cannavino’s Company stock options, restricted stock,
and other outstanding equity based awards shall immediately vest upon
Cannavino’s employment termination by reason of “disability.”  For purposes of
this Agreement, “disability” shall have the meaning set forth in Section
409A(a)(2)(C) of the Code.  Any prorated Annual Bonus shall be paid at such time
as the bonus would have been paid hereunder had Cannavino’s employment continued
through the Annual Bonus payment date.


10.           Termination for Cause or without Good Reason.  In the event of
Cannavino’s termination of employment by the Company for “cause” (as defined
above) or Cannavino’s voluntary resignation from employment with the Company
without “good reason” (as defined above), Cannavino shall be entitled to receive
the Accrued Obligations pursuant to paragraph 7(c)(ii) of this Agreement.


11.           Non-Renewal of Agreement.    In the event this Agreement
terminates on December 31, 2012 in accordance with its terms, Cannavino shall be
paid a consulting fee for the 12 month period ending December 31, 2013 which
shall be payable monthly at the annual base salary rate set forth in paragraph
4(a) of this Agreement.  Cannavino’s service as a consultant shall only be
required at such times and such places as shall not result in unreasonable
inconvenience to him, recognizing his other business commitments that he may
have to accord priority over the performance of services for the Company. In
order to minimize interference with Cannavino’s other commitments, his
consulting services may be rendered by personal consultation at his residence or
office wherever maintained, or by correspondence through mail, telephone, fax or
other similar mode of communication at times, including weekends and evenings,
most convenient to him.


12.           Non-Competition.


(a)           Cannavino agrees that during his employment with the Company and,
if qualified for severance payments or a consulting fee as described in
paragraph 7 (c)(i) and 11, respectively, of this Agreement, for the term of the
severance payments or consulting payments, as the case may be, he will not,
without the prior written approval of the Board, directly or indirectly, through
any other individual or entity, (i) become an officer or employee of, or render
any services (including consulting services) to, any competitor of the Company,
(ii) solicit, raid, entice or induce any customer of the Company to cease
purchasing goods or services from the Company or to become a customer of any
competitor of the Company, and Cannavino will not approach any customer for any
such purpose or authorize the taking of any such actions by any other individual
or entity, or (iii) solicit, raid, entice or induce any employee of the Company,
and Cannavino will not approach any such employee for any such purpose or
authorize the taking of any such action by any other individual or
entity.  However, nothing contained in this paragraph 12 shall be construed as
preventing Cannavino from investing his assets in such form or manner as will
not require him to become an officer or employee of, or render any services
(including consulting services) to, any competitor of the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
              (b)           During Cannavino’s employment with the Company and
at all times thereafter, Cannavino shall not disclose to any person, firm or
corporation other than the Company any trade secrets, trade information,
techniques or other confidential information of the business of the Company, its
methods of doing business or information concerning its customers learned or
acquired by Cannavino during Cannavino’s relationship with the Company and shall
not engage in any unfair trade practices with respect to the Company.


13.           Enforcement.


(a)           The necessity for protection of the Company and its subsidiaries
against Cannavino’s competition, as well as the nature and scope of such
protection, has been carefully considered by the parties hereto in light of the
uniqueness of Cannavino’s talent and his importance to the
Company.  Accordingly, Cannavino agrees that, in addition to any other relief to
which the Company may be entitled, the Company shall be entitled to seek and
obtain injunctive relief (without the requirement of any bond) for the purpose
of restraining Cannavino from any actual or threatened breach of the covenants
contained in paragraph 12 of this Agreement.


(b)           If for any reason a court determines that the restrictions under
paragraph 12 of this Agreement are not reasonable or that consideration
therefore in adequate, the parties expressly agree and covenant that such
restrictions shall be interpreted, modified or rewritten by such court to
include as much of the duration and scope identified in paragraph 12 as will
render the restrictions valid and enforceable.


14.           Notices.  Any notice to be given to the Company or Cannavino
hereunder shall be deemed given if delivered personally or mailed by certified
or registered mail, postage prepaid, to the other party hereto at the following
addresses:


 
 
7

--------------------------------------------------------------------------------

 




To the Company:
Direct Insite Corp.
 
80 Orville Drive
 
Bohemia, New York 11716
   
Copy to:
David H. Lieberman, Esq.
 
Beckman, Lieberman & Barandes, LLP
 
116 John Street
 
Suite #1313
 
New York, New York 10038
   
To: Cannavino:
James A. Cannavino
 
6501 Red Hook Plaza, Suite 201-PMB
 
Red Hook, St. Thomas, USVI 00802
   
Copy to:
Jim.cannavino@mail.com
     
And
     
Gary Simon, Esq.
 
Hughes Hubbard & Reed LLP
 
One Battery Park Plaza
 
New York, New York 10004


Either party may change the address to which notice may be given hereunder by
giving notice to the other party as provided herein.


15.           Attorneys Fees.  The Company shall reimburse Cannavino for his
reasonable attorney’s fees and expenses incurred in connection with entering
into this Agreement.


16.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company, its successors and assigns, and upon
Cannavino, his heirs, executors, administrators and legal representatives.  No
party may assign this Agreement without first obtaining the written consent of
the other party hereto.  The Company may assign this Agreement to any successor
to all or substantially all of its assets, provided, however, that the Company
shall require such successor to expressly assume and agree to perform this
Agreement to the same manner and to the same extent that the Company would be
required to perform it if no such succession has taken place.


17.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties except as specifically otherwise indicated herein.
 
 
 
8

--------------------------------------------------------------------------------

 

 
18.           Jurisdiction and Venue.  It is hereby irrevocably agreed that all
disputes or controversies between the Company and  Cannavino arising out of, in
con­nection with or relating to this Agreement shall be exclusively heard,
settled and determined by arbitration to be held in the City of New York, County
of New York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Asso­ciation to be conducted before three arbitrators, who shall all
be either  attorney(s) or retired judge(s) licensed to practice law in the State
of New York. York, New York. Any award made by such arbitrators shall be binding
and conclusive for all purpose thereof and may be entered as a final judgment in
any court of competent jurisdiction. The parties also agree that judgment may be
entered on the arbitrator's award by any court having jurisdiction thereof and
the parties consent to the jurisdiction of any court located in the City of New
York, County of New York, or in the State of New York for this purpose. The cost
and expenses of such arbitration shall be borne in accordance with the
determination of the arbitrators and may include reasonable attorney’s fees,
however, Cannavino’s maximum liability for costs and fees shall not exceed
$5,000. Each party hereby further agrees that service of process may be made
upon it by registered or certified mail or personal service at the address
provided for herein. In the event of any material breach of this Agreement by
the Company, when no material breach has occurred by Cannavino, actual damages
would be difficult to determine, and the parties, therefore, agree that as
liquidated damages Cannavino shall be entitled to receive the balance of the
compensation/ payments and benefits specified in paragraph 7(c) of this
Agreement.
 
19.           Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Florida.


20.           Indemnification. The Company indemnifies Cannavino to the maximum
extent  permitted by law and to the maximum extent permissible for all
activities taken since he has been involved with the Company and for 5 years
after his termination of employment hereunder in accordance with the 2004
Indemnification Agreement executed between Cannavino and the Company.
 

 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.


DIRECT INSITE CORP.


By:  /s/ Michael Beecher
       Michael Beecher / Chief Financial Officer
 
 


/s/ James A. Cannavino
James A. Cannavino
 
 

 
 
10

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
[diri-8kimage1.jpg]